UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2349


ROGER F. CARLSON; MARY JO CARLSON,

                Plaintiffs - Appellants,

          v.

DEL WEBB COMMUNITIES, INC.; PULTE HOMES, INC.,

                Defendants – Appellees,

          and

SOUTH CAROLINA STATE PLASTERING, LLC; PETER CONLEY,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:15-cv-00292-SB)


Submitted:   March 23, 2016                   Decided:    May 20, 2016


Before TRAXLER,   Chief   Judge,   and   GREGORY   and   DIAZ,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


William Jefferson Leath, Jr., Michael S. Seekings, LEATH, BOUCH
& SEEKINGS, LLP, Charleston, South Carolina; Phillip W. Segui,
Jr., Amanda Morgan Blundy, SEGUI LAW FIRM, PC, Mount Pleasant,
South Carolina, for Appellants.   Robert L. Widener, MCNAIR LAW
FIRM, P.A., Columbia, South Carolina; A. Victor Rawl, Jr., Henry
W. Frampton, IV, MCNAIR     LAW   FIRM,   P.A.,   Charleston,   South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

     Roger F. Carlson and Mary Jo Carlson appeal the district

court’s order denying their motion under 28 U.S.C. § 1447(c)

(2012) seeking attorney’s fees.             We have reviewed the district

court’s decision for abuse of discretion and find none.                 See In

re Lowe, 102 F.3d 731, 733 n.2 (4th Cir. 1996) (noting that

district   court     has    discretion      to   award   fees    on    remand).

Accordingly, we affirm for the reasons stated by the district

court.     Carlson   v.    Del   Webb   Communities,     Inc.,   No.   9:15-cv-

00292-SB (D.S.C. Oct. 26, 2015).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       AFFIRMED




                                        3